IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,197



                  EX PARTE ANSON VERNON MOORE, II, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR-17910 IN THE 35TH DISTRICT COURT
                           FROM BROWN COUNTY



       Per curiam.

                                            OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to fifty (50) years’ imprisonment. The Eleventh Court of Appeals

affirmed his conviction. Moore v. State, No. 11-05-00393-CR, (Tex. App.– Eastland, 2008, pet.

dism’d) (not designated for publication).

       Applicant contends that his appellate counsel failed to timely notify Applicant that his

conviction had been affirmed and failed to advise him of his right to petition for discretionary review
                                                                                                   2

pro se.

          The trial court has entered findings of fact and conclusions of law recommending the relief

be granted. We agree. We find that Applicant has been deprived of his right to petition for

discretionary appeal pro se. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). Applicant is

therefore entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Eleventh Court of Appeals in Cause No. 11-05-00393-CR that affirmed his

conviction in Case No. CR-17910 from the 35thJudicial District Court of Brown County. Applicant

shall file his petition for discretionary review with the Eleventh Court of Appeals within 30 days of

the date on which this Court’s mandate issues.



Delivered: August 19, 2009
Do not publish